Citation Nr: 0829050	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  01-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of herbicide exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1970 
to December 1971 and in the Alabama National Guard from 
August 1973 to November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama in February 2001 and June 2004 that denied the 
claims.  

In a May 2004 VA Form 21-4138, the veteran reports that he 
has had ringing in his ears since service to the present.  It 
is unclear whether he intended to file a claim for service 
connection for tinnitus.  As review of the claims folder does 
not reveal that the RO has addressed this issue, it is 
REFERRED to the RO for appropriate action.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  He has been diagnosed with PTSD based on asserted in-
service stressors.

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.

4.  The veteran did not service in Vietnam.

5.  He was not exposed to an herbicide agent during service.  

6.  Diabetes mellitus and peripheral neuropathy are not 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).

2.  Diabetes mellitus, claimed as a result of herbicide 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy, claimed as a result of herbicide 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A presumption of service connection exists if a veteran is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents, to include type II 
diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 
U.S.C.A. § 1116 (West 2002).  Notwithstanding the regulations 
governing presumptive service connection based on herbicide 
exposure, a veteran may also establish service connection 
with proof of actual direct causation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

PTSD

The veteran contends that he has PTSD as a result of military 
service.  He indicates that he was stationed at Camp Butler 
in the Demilitarized Zone (DMZ) in Korea between November 
1970 and December 1971, where he was under a lot of stress.  
He reports that he found a bomb one day that had not 
activated but was rolling around.  He was advised it was an 
explosive and demolitions destroyed it.  

The veteran also reports that he was Sergeant of the Guard 
and he had to go up to the line to disarm one of his troops 
who went crazy and started shooting.  He asserts that these 
incidents still cause him to have dreams and nightmares.  See 
March 2004 VA Form 21-4138; May 2004 information in support 
of claim for service connection for PTSD; March 2005 VA Form 
9; November 2006 VA Form 21-0781.  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Pursuant to 38 C.F.R. § 4.125(a) (2007), the 
diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders IV (DSM-IV) 
criteria.  

The veteran's service treatment records from his first period 
of active service are not available.  See October 2006 
Memorandum.  It is unclear whether the service personnel 
records that have been associated with the claims folder 
comprise the entire record, as there is no indication that 
the veteran had service in Korea.  His DD 214 does report 
foreign and/or sea service in the USARPAC (US Army Pacific 
Command).  

Service treatment records from the veteran's second period of 
active service with the National Guard have been associated 
with the claims folder but are devoid of reference to, or 
treatment for, any psychological problems, to include PTSD.  
Moreover, he consistently denied frequent trouble sleeping; 
depression or excessive worry; and nervous trouble of any 
sort.  See reports of medical history dated July 1980, April 
1989, January 1993 and January 1995.  

The post-service medical evidence of record contains several 
references to mental health treatment, all through VA.  The 
veteran was first seen in July 1999 for complaints involving 
his back and hernia, but during which an impression of 
depression was made.  The examining physician reported that 
he indicated that he had been unable to work and felt 
depressed most days of the week after undergoing an operation 
the year prior.  He reported problems both with initiation of 
sleep and early morning awakening, decreased appetite and 
anhedonia.  He denied any suicidal or homicidal ideation and 
was to start antidepressants that day.  See addendum to 
primary care note.  

The veteran was referred to the mental health clinic (MHC) in 
February 2003 with a provisional diagnosis of anxiety and 
underwent evaluation in July 2003.  The examining physician 
noted that he had cancelled an initial appointment that was 
scheduled in March 2003 and also reported that he had not 
showed up for a September 2003 (presumably 2002) appointment.  
He reported a past hospitalization in 1982 for alcohol 
treatment but denied any outpatient follow up.  He reported 
serving in Korea on the DMZ, which "wasn't much," and also 
reported the incident when he had to get a man who went crazy 
and began shooting at everyone.  

During the mental status examination, he reported being 
frustrated by chronic pain and an inability to do the things 
he used to do; being involved in a family feud over land; 
being upset with his brother; and having bad dreams, to 
include about his military experiences.  Axis I diagnoses of 
PTSD with high anxiety, guardedness and irritability; 
depression related to physical health and disability; and 
tobacco dependence was made.  No opinion on etiology was 
provided in relation to the diagnosis of PTSD.  See mental 
health psychological evaluation note.  

Other VA treatment records reveal that he was following in 
the MHC with supportive psychotherapy and medication 
intervention for a diagnosis of chronic PTSD related to 
military service at the DMZ in Korea.  See October 2003 and 
January 2004 mental health notes.  The Board notes that he 
was a no-show for his January 2004 appointment.  

The evidence of record does not support the veteran's claim 
for PTSD.  As an initial matter, the available service 
treatment records are devoid of any reference to mental 
health problems while in service and he consistently denied 
frequent trouble sleeping; depression or excessive worry; and 
nervous trouble of any sort.  As such, there is no evidence 
of a chronic condition during service.  

Secondly, the earliest post-service medical evidence of 
record related to a diagnosis of PTSD is dated February 2003, 
more than thirty years after the veteran's first period of 
active service (when he reports service in the DMZ in Korea) 
and almost five years after his separation from service in 
the National Guard (when he reports having to confront one of 
his troops who had gone crazy and begun shooting).  This 
large span of time does not support a finding that he has had 
continuity of symptomatology since service.  Moreover, the 
Board notes that when initially treated in July 1999, prior 
to his discharge from the National Guard, the assessment made 
was depression, not PTSD.  

In addition to the foregoing, entitlement to service 
connection for PTSD is not warranted because the record does 
not contain credible supporting evidence that the claimed 
stressor occurred, which is the third element for 
establishing a claim for PTSD.  See 38 C.F.R. § 3.304(f) 
(2007).  The RO submitted a stressor verification request to 
the U. S. Army & Joint Services Records Research Center 
(JSRRC) in April 2007.  

The JSRRC responded that same month and indicated that based 
on review, the PTSD request on he's behalf had not been 
researched as a valid stressor was not given.  See record 
from Defense Personnel Records Image Retrieval System.  The 
JSRRC also made a formal finding of a lack of information 
required to corroborate stressor(s) associated with a claim 
for service connection for PTSD.  See July 2007 Memorandum.  

Therefore, while the Board acknowledges that he has been 
diagnosed with PTSD and that VA treatment records indicate he 
was followed in the MHC due to a diagnosis of chronic PTSD 
related to military service at the DMZ in Korea, see October 
2003 and January 2004 mental health notes, in the absence of 
credible supporting evidence that the claimed stressors 
occurred, service connection for PTSD is not warranted and 
the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Diabetes Mellitus and Peripheral Neuropathy

The veteran also contends that he is entitled to service 
connection for diabetes mellitus and peripheral neuropathy as 
a result of exposure to herbicide agents during service.  He 
specifically asserts that Agent Orange was tested in Korea, 
where he was stationed, and that he was exposed during that 
time.  See March 2004 VA Form 21-4138; March 2005 VA Form 9.  

The available service medical records are devoid of reference 
to, or treatment for, diabetes mellitus or peripheral 
neuropathy and he consistently denied cramps in his legs; 
sugar or albumin in urine; bone, joint or other deformity; 
lameness; and foot trouble.  See reports of medical history 
dated July 1980, April 1989, January 1993, and January 1995.  

A September 1998 VA record from the neurology clinic reveals 
that the veteran complained of distal paresthesias in his 
four extremities.  The examiner noted a history of alcohol 
abuse and a family history of diabetes (mother and her 
brother), though he indicated that he did not have diabetes 
mellitus.  Following examination, the impression made was 
"peripheral neuropathy; alcohol?."  

A January 1999 disability evaluation conducted in conjunction 
with the veteran's claim for Social Security Administration 
(SSA) benefits reveals that he complained of not having 
feeling in his hands.  He indicated that they feel asleep and 
tingled and reported that he was not able to hold onto 
anything with his hand.  He also complained of his legs going 
to sleep and both feet feeling like they were going into fire 
at the bottom.  

The examiner indicated that nerve conduction study of the 
lower legs was normal but that no nerve conduction study or 
EMG (electromyography) had been done on his hands.  The 
impression made was history of heavy alcohol drink with 
possible peripheral neuropathy.  

A July 1999 history and physical conducted by the Division of 
Disability Determination also in conjunction with the 
veteran's claim for SSA benefits contains an impression of 
discrete peripheral neuropathy.  In the comments section, 
however, the examiner noted that NCV (nerve conduction 
velocity) and EMG studies were essential normal without 
evidence of peripheral neuropathy or entrapment neuropathy.  
See also July 1999 EMG/NCV.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in June 2000, at which time his 
claims folder was not available for review.  He reported 
being treated for both hands and feet and reported a family 
history of diabetes.  He indicated that both of his hand had 
been "dead" for the last three to four years and that his 
feet had felt like they were either burning or freezing for 
the last year and a half.  

Following physical examination, which in pertinent part 
revealed blood pressure of 136/78, no bilateral lower leg 
edema, pedal pulses 2+, and bilateral hand grip equal and 
strong, he was diagnosed with left leg peripheral neuropathy 
and impaired fasting glucose.  The Board notes that he was 
granted entitlement to permanent and total nonservice-
connected pension in part due to left leg peripheral 
neuropathy.  See February 2001 rating decision.  

The veteran was diagnosed with uncomplicated diabetes in July 
2000.  See optometry initial visit note.  An assessment of 
neuropathy was made in September 2000.  See addendum to 
primary care note.  Recent VA treatment records include 
diabetes mellitus, neuropathy, and peripheral neuropathy on 
the veteran's active problems list.  See records from 
Tuscaloosa VAMC.  

The evidence of record does not support either the veteran's 
claim for service connection for diabetes mellitus or his 
claim for service connection for peripheral neuropathy.  At 
this juncture, the Board notes that the RO requested 
documents from the National Personnel Records Center (NPRC) 
showing that he was exposed to herbicides.  The NPRC 
responded that there was no record that he was so exposed.  
See May 2004 VA Form 3101.  

The Board also notes that the RO conceded that herbicides had 
been sprayed at the Korea DMZ between April 1968 and July 
1969 before finding that there was no way he could have been 
exposed since he was assigned to this area between 1970 and 
1971.  The RO also noted that no field artillery units, such 
as the veteran's, were exposed during the time herbicides 
were used at the DMZ, only infantry, armor and cavalry units.  
See June 2004 rating decision.  

In the absence of evidence that he was exposed to an 
herbicide agent, he is not entitled to service connection for 
diabetes mellitus on a presumptive basis or peripheral 
neuropathy.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  

Nor is the veteran entitled to service connection for either 
disability on a direct basis.  As an initial matter, the 
available service treatment records are devoid of reference 
to complaint of, or treatment for, either of these 
conditions.  As such, there is no evidence of a chronic 
condition during service.  

In addition, the earliest post-service medical evidence of 
record related to a diagnosis of peripheral neuropathy is 
dated September 1998, and the earliest post-service medical 
evidence related to a diagnosis of diabetes mellitus is dated 
July 2000, both almost 30 years after the veteran's first 
period of active service when he was allegedly exposed to 
herbicide agents.  See September 1998 neurology clinic 
record; July 2000 optometry initial visit note.  This large 
span of time does not support a finding that he has had 
continuity of symptomatology since service.  

Lastly, there is no medical evidence of record establishing 
an etiological link between either diabetes mellitus or 
peripheral neuropathy and active service.  In the absence of 
such evidence, entitlement to service connection is not 
warranted and the claims must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Finally, VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the June 2004 rating decision that 
is the subject of this appeal, he was advised of the evidence 
necessary to substantiate his claim for service connection 
and of his and VA's respective duties in obtaining evidence.  
See May 2004 letter.  Accordingly, the duty to notify has 
been fulfilled concerning these claims.  He was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See March 
2006 letter.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's available service treatment records have 
been obtained and the RO attempted unsuccessfully to obtain 
the treatment records associated with his first period of 
active service.  His VA treatment records and records 
associated with his claim for SSA benefits have also been 
associated with the claims folder.  

The Board acknowledges that he was not afforded a VA 
examination in connection with any of these claims.  Remand 
for appropriate medical examinations is not warranted, 
however, because he has not described persistent or recurrent 
symptoms of any of these disabilities, there is no medical 
evidence indicating that any of the disabilities may be 
associated with service, and the veteran's stressor has not 
been verified.  See 38 C.F.R. § 3.159(c)(4) (2007).  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.  

Service connection for diabetes mellitus, claimed as a result 
of herbicide exposure, is denied.  

Service connection for peripheral neuropathy, claimed as a 
result of herbicide exposure, is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.

The veteran contends that he has bilateral hearing loss as a 
result of active service.  He asserts that his hearing was 
damaged while he was stationed in Korea, where he was 
assigned to the artillery.  He reports that his ears bled on 
several occasions as a result of not being furnished with 
hearing protection.  He indicates he was treated for and 
diagnosed with hearing loss during service.  See March 2000 
VA Form 21-4138; July 2001 VA Form 9.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in June 2000, at which time he reported 
serving in the Army for approximately 21 months and in the 
National Guard for approximately 26 years.  He indicated he 
was exposed to noise as a carpenter for 30 years and while in 
the military from guns and heavy equipment.  Audiometric 
testing revealed bilateral hearing loss per VA standards, but 
no opinion on etiology was provided.  

The veteran was seen for an audiometric assessment in March 
2005, at which time he again reported a history of noise 
exposure during military service as well as during his 
civilian employment.  He was diagnosed with sensorineural 
hearing loss, but no opinion on etiology was provided.  See 
Audiological assessment note from Tuscaloosa VA Medical 
Center (VAMC).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary in relation to the veteran's claim 
for service connection for bilateral hearing loss with the 
purpose of obtaining an opinion as to whether any current 
diagnosed bilateral hearing loss is related to service.  

This is particularly important given the fact that the 
veteran's service treatment records from his first period of 
active service are not available; the fact that he exhibited 
bilateral hearing loss on two occasions during his second 
period of active service, at which time he consistently 
reported that his usual occupation was carpentry, see April 
1989, January 1993 and January 1995 reports of medical 
history; and the contemporaneous medical evidence of record 
that indicates he exhibits hearing loss per VA standards.  
Any recent VA treatment records should also be obtained.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Tuscaloosa VAMC related 
to Audiological treatment dated since 
October 2007.  

2.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether current hearing loss 
disability exists and if so, its 
etiology.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  A thorough history of noise 
exposure (including post-service 
occupational and recreational exposure) 
should be obtained from the veteran.  

The examiner is asked to report whether 
it is at least as likely as not (that is, 
a probability of 50 percent or greater) 
that any current hearing loss is related 
to the veteran's military service, 
including noise exposure.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


